



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Cooke
                v. Canada Trust Co.,









2005 BCCA
            20




Date: 20050113




Docket: CA032427

Between:

Ronald
      Cooke and Norma Cooke

Respondents

(
Plaintiffs
)

And

The Canada
      Trust Company

Appellant

(
Defendant
)

And

James Ronald
      Cooke

Defendant











Before:



The Honourable
            Madam Justice Ryan





(In Chambers)









R.R.E. Defilippi
            and D.S. Hwang



Counsel for the Appellant





P.G. Foy,
            Q.C.



Counsel for the Respondents





Place and
            Date of Hearing:



Vancouver, British Columbia





January 6, 2005





Place and
            Date of Judgment:



Vancouver, British Columbia





January 13, 2005







Reasons for Judgment of the Honourable Madam Justice
        Ryan:

[1]

On
      January 6, 2005 I granted leave to appeal in this case with reasons to
      follow.  I also granted a stay of the order of Madam Justice Dillon that
      required disclosure of four medical reports.  I reserved judgment on the
      question whether the stay ought to go further.

[2]

I
      will deal briefly with the reasons for granting leave to appeal.  The chambers
      application arose in the course of the discovery process in litigation
      initiated by Ronald and Norma Cooke against their son James Ronald Cooke
      and Canada Trust.  Mr. and Mrs. Cooke are the daughter and son-in-law of
      Florence Hammond.  James Cooke is Mrs. Hammond's grandson.  The pleadings
      allege that Mrs. Hammond is the settlor of an
inter vivos
revocable
      trust which was created for the purpose of providing for the convenient
      administration of her assets without the necessity of court supervision
      in the event of her death.  Mrs. Hammond was a trustee of the trust.  Canada
      Trust became a co-trustee in 1994.  All the named Cookes are beneficiaries
      of the trust.

[3]

The
      pleadings allege that the trust contained a provision that "... the
      Settlor shall be considered incapacitated if and so long as in the opinion
      of two doctors currently practicing medicine and in the opinion of James
      Ronald Cooke, she is unable to properly manage her own affairs."

[4]

The
      controversy leading to the lawsuit is connected to amendments made to the
      trust, in particular, the April 6, 1999 eighth amendment, which re-arranged
      the distribution of the trust funds as amongst the beneficiaries on the
      death of Mrs. Hammond.  Mrs. Hammond died on September 11, 2000.

[5]

Ronald
      and Norma Cooke allege in their pleadings that Canada Trust negligently
      performed its duties owing to them as beneficiaries, acted in breach of
      trust and in breach of the fiduciary duties it owed to them.  In particular
      Ronald and Norma Cooke complain that Canada Trust actively participated
      in drafting and witnessing the eighth amendment when it knew or ought to
      have known that Florence Hammond was incapacitated for the purposes of
      making an amendment.

[6]

The
      chambers application in the Supreme Court sought, among other things, the
      production of certain medical reports dated February 17, March 26, June
      10 and June 28, 2001 from the list of documents of Canada Trust which Canada
      Trust asserted a claim of solicitor/client privilege.  The question posed
      by the parties was whether the documents were produced or brought into
      existence predominantly in order to obtain legal advice or to conduct or
      aid in the conduct of litigation, or whether the documents were produced
      for purposes related to the administration of the trust.

[7]

Canada
      Trust took the position that it had been aware as early as October 2000
      that Ronald and Norma Cooke were questioning the capacity of Mrs. Hammond
      to make the eighth amendment and had early on reached the conclusion that
      litigation may result.  As a result of the concerns of the beneficiaries
      Canada Trust indicated to them on November 30, 2000 that it would delay
      distribution and release information that it had with respect to the settlor's
      capacity.  On December 5, 2000 the company released some information regarding
      the capacity of Mrs. Hammond to Ronald Cooke.

[8]

On
      March 1, 2001 counsel for Ronald and Norma Cooke were advised by counsel
      for Canada Trust that Canada Trust was collecting medical information regarding
      Mrs. Hammond's ability to properly manage her own affairs as of the date
      of the eighth amendment.  Three weeks later Ronald and Norma Cooke commenced
      this lawsuit.

[9]

On
      June 8, 2001 Canada Trust filed a petition seeking declarations with respect
      to the trust agreement.  The declarations sought clarification with respect
      to the capacity of the settlor in order to assist Canada Trust as trustee
      in the administration of the estate.   On September 28, 2001 Mr. Justice
      Shaw heard Canada Trust's petition.  On October 26, 2001 he interpreted
      the document as requiring evidence of Mrs. Hammond's ongoing capacity at
      the time of the eighth amendment.

[10]

The
      chambers judge concluded on the material before her that:

[19]  ... Canada Trust
      undertook to the plaintiffs [Ronald and Norma Cooke] as beneficiaries of
      the trust that it would investigate the capacity of the settlor and told
      the beneficiaries that it would provide them with information it had with
      respect to capacity.  This was to fulfil the trustee's obligations with
      respect to administration of the estate.  In this capacity, Canada Trust
      told the plaintiffs that it would report in due course.

* * *

[22]  Canada Trust,
      through its solicitors, were [in] the process of gathering information
      to ascertain whether the settlor may have regained capacity so as to have
      been able to execute the eighth amendment on April 6, 1999.  They informed
      the plaintiffs of this purpose.  The four medical reports in issue here
      all reflect that purpose and not anticipation of litigation.  This is also
      apparent in Canada Trust's letter to the plaintiffs' solicitors on March
      1, 2001.

[23]  Under the rule established in
Re Ballard Estate
(1994) 20
      O.R. (3d) 350, as discussed in
Camosun College Faculty Association v.
      College Pension Board of Trustees
, 2004 BCSC 941 at paragraph 28, the
      plaintiffs as beneficiaries of the trust are entitled to the documents
      in furtherance of the interests of the estate in the determination of the
      capacity of the settlor at the relevant time.  For this reason the medical
      reports should be released.

[11]

Counsel
      for Canada Trust submitted that it is the last paragraph that I have quoted
      which gives rise to this application for leave to appeal.  He submitted
      that the Cookes' motion was not, as it may have appeared on first glance,
      a straightforward application for the production of documents.  The motion,
      he submitted, raised significant issues as to what "proprietary" entitlement,
      if any, beneficiaries have over documents created or obtained by the trustee
      after litigation has commenced or was in contemplation, and, what duty,
      if any, the trustee owes to beneficiaries while in litigation where the
      beneficiaries have brought legal proceedings against the trustee.  Canada
      Trust relies on the recent Privy Council decision (on appeal from the Isle
      of Man) in
Schmidt v. Rosewood Trust Ltd.
, [2003] UKPC 26,
      [2003] J.C.J. No. 26 (QL).  In that case the court held at para. 67 that "no
      beneficiary ... has any entitlement as of right to disclosure of anything
      which can plausibly be described as a trust document.  Especially when
      there are issues as to personal or commercial confidentiality, the court
      may have to balance the competing interests of different beneficiaries,
      the trustees themselves, and third parties."

[12]

I
      will not refer further to the argument made for and against the proposition
      put forth by Canada Trust.  While the
Schmidt
case is not
      precisely on point and there may be factual findings at issue in the case
      at bar, I am persuaded that Canada Trust has produced an issue worthy of
      investigation by a division of this Court.

[13]

Neither
      will I discuss the other well-known factors that a chambers judge must
      consider in determining whether leave ought to be granted.  The focus of
      the argument before me was whether there was any merit in this appeal.  I
      am satisfied that the test for granting leave has been met.

[14]

It
      follows that a stay of the order requiring production of the documents
      should be made.  If the documents are provided before the appeal of this
      matter, the appeal will be rendered moot.

[15]

The
      question on which I reserved judgment was the extent of the stay.  In making
      her ruling the chambers judge also ordered that Canada Trust provide a
      supplemental list of documents to disclose any other correspondence or
      communications between Canada Trust or its counsel with third parties regarding
      the capacity of Florence Hammond on April 6, 1999.  Having considered the
      matter further, I am of the view that the stay should be extended to this
      portion of the order.  If Canada Trust is successful on this appeal, this
      aspect of the order may not be required.

[16]

At
      the conclusion of the hearing, counsel advised me that they were in a position
      to obtain an early date for the hearing of this appeal.  Since the trial
      date is set for June 13 of this year, I expect that counsel will co-operate
      to obtain an early date in this Court so that the trial date may be preserved.



The Honourable
Madam
      Justice Ryan




